DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Please note: The term “modeling” or “modelling” are intermixed in the title and specification. Both words carry the same meanings and can be used in all the same contexts. To be specific, “modelling” is the standard British English spelling while “modeling” is the standard American English spelling. Please choose one spelling, e.g. the title uses “modelling.” “Modeling” and “modelling” are used in the body of the specification. 
Election/Restrictions
Applicant’s election without traverse in the reply filed on March 4, 2021 is acknowledged. Claims 1, 5-7, 9-12, 16-18 and 20-28 are examined in this non-final office action in response to Applicant’s election. Claims 2-4, 8, 13-15 and 19 were canceled by Applicant.
Applicant’s patent counsel is welcome to schedule a telephonic interview for further discussion regarding this office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-7, 9-11, 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
The preamble of claim 1 establishes the claim as a method yet the body of the claim reads like an apparatus claim. For all practical purposes: “employing a computing device to implement processes of:” creates a statutory class switch issue. All method steps are folded under a computing device. It is unclear as to whether Applicant is claiming an apparatus or method. As written, claim 1 does not fall into either class. Correction is required. Claim 1 is examined as a method claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 7, 9, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim 6 is extra solution activity. This claim does not in any fashion further narrow the methods executed by parent claim 1. Claim 6 describes distinct methods that lack any linkage to parent claim 1. Claims 7 and 9 depend from claim 6 and suffer the same issues. 
 Claim 18 depends from claim 17 and suffers the same issues. 
Claims 1, 5-7, 9-11, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 establishes the claim as a method yet the body of the claim reads like an apparatus claim. For all practical purposes: “employing a computing device to implement processes of:” creates a statutory class switch issue. All method steps are folded under a computing device. It is unclear as to whether Applicant is claiming an apparatus or method thereby rendering the claims indefinite. Correction is required. Claim 1 is examined as a method claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 10, 12, 16, 22 and 27 are rejected under 35 USC 102(a)(1) as being anticipated by Ning, US 2015/0039620.
Ning teaches all the limitations of claims 1, 5, 10, 12, 16, 22 and 27. For example, Ning discloses, see at least:
Regarding claim 1: (Currently amended) A method of guiding content selection within an information distribution system, the method comprising:
employing a computing device to implement processes of:
[0021] FIG. 1 illustrates an example system architecture 100, in accordance with one implementation of the disclosure.  The system architecture 100 includes client devices 110A through 110Z, a network 105, a data store 106, a content sharing platform 120, and a server 130.  In one implementation, network 105 may include a public network (e.g., the Internet), a private network (e.g., a local area network (LAN) or wide area network (WAN)), a wired network (e.g., Ethernet network), a wireless network (e.g., an 802.11 network or a Wi-Fi network), a cellular network (e.g., a Long Term Evolution (LTE) network), routers, hubs, switches, server computers, and/or a combination thereof.  In one implementation, the data store 106 may be a memory (e.g., random access memory), a cache, a drive (e.g., a hard drive), a flash drive, a database system, or another type of component or device capable of storing data.  The data store 106 may also include multiple storage components (e.g., multiple drives or multiple databases) that may also span multiple computing devices (e.g., multiple server computers). 
[0022] The client devices 110A through 110Z may each include computing devices such as personal computers (PCs), laptops, mobile phones, smart phones, tablet computers, netbook computers etc. Each client device includes a media viewer 111.  In one implementation, the media viewers 111 may be applications that allow users to view content, such as images, videos, web pages, documents, etc. For example, the media viewer 111 may be a web browser that can access, retrieve, present, and/or navigate content (e.g., web pages such as Hyper Text Markup Language (HTML) pages, digital media items, etc.) served by a web server.  The media viewer 111 may render, display, and/or present the content (e.g., a web page, a media viewer) to a user.  The media viewer 111 may also display an embedded media player (e.g., a Flash.RTM.  player or an HTML5 player) that is embedded in a web page (e.g., a web page that may provide information about a product sold by an online merchant).  In another example, the media viewer 111 may be a standalone application that allows users to view digital media items (e.g., digital videos, digital images, electronic books, etc.). 
[0023] The media viewers 111 may be provided to the client devices 110A through 110Z by the server 130 and/or content sharing platform 120.  For example, the media viewers 111 may be embedded media players that are embedded in web pages provided by the content sharing platform 120.  In another example, the media viewers 111 may be applications that are downloaded from the server 130. 
acquiring pairwise content similarities of a plurality of articles;
[0058] Referring to FIG. 3, at block 310, method 300 begins when, for each pair of content items of a content sharing platform, a weight is determined for the pair based on relatedness of the pair.  In one implementation, behavior logs of users of the content sharing platform are referenced to determine the relatedness between content item pairs.  Relatedness of a content item pair may be computed based, at least in part, on frequency of co-occurrence of the content item pair, among other factors.  
reading cyclic time from a timer;
[0006] In one implementation, the co-occurrence comprises at least one of the pair of content items being viewed by the same user in a time interval. 
[0008] In one implementation, the selecting the content item is based on at least one of appearance of the selected content item in the playlist previously, quality of the content item, or age of the content item in terms of upload to the content sharing platform.
[0017] … For example, co-occurrence may result when a user accesses two content items within a predetermined time interval,… 
[0019] … Then, a content item within the preferred cluster is selected based on factors including, but not limited to, any previous occurrences of the content item in the user playlist, a quality of the content item, and a recency of the content item (e.g., time since upload to the content sharing platform).
[0038] … The related content item graph may be built based on behavior logs of all users of the content sharing platform 140.  The behavior logs may be part of user data 232 maintained in data store 106.  Behavior logs may include, but are not limited to, data, for each user of the content sharing platform, on which content items 231 a user watches, a number of watches of each content item, a frequency of watches of a content item, a date/time stamp of a watch of a content item,…
detecting access by a particular user to a particular article through the information distribution system;
[0026] The content sharing platform 120 may include multiple channels (e.g., channels A through Z).  A channel can be data content available from a common source or data content having a common topic or theme.  The data content can be digital content chosen by a user, digital content made available by a user, digital content uploaded by a user, digital content chosen by a content provider, digital content chosen by a broadcaster, etc.
[0032] In addition, the playlist generation component 150 may dynamically adapt the user model associated with user based on the user's actions with respect to the generated playlist.  For example, the user's actions may include skipping a content item selection, completing playback of the selection, liking or otherwise indicating favorability of the selection, disliking or other indicating disfavor with the selection, and so on.
determining a preferred article to succeed said particular article according to: said pairwise content similarities; and
[0032] … User preferences reflected in the user model may be dynamically adjusted based on these user actions. 
[0047] When the playlist generation component 150 receives a signal or other indication that a user playlist is transitioning to a new song (e.g., at the beginning of the playlist or during playback of the playlist), the playlist generation component 150 utilizes the transition matrix 233 and user model 234 to automatically select for the user a next content item that caters to the user's current preference, in order to populate the user playlist.
a usage measure of article-access transitions for directed article pairs emanating from said particular article;
[0005] … The method further includes determining probabilities that the users transition between the groups when viewing the content items and assigning, for a user of the users, a score to each group in a subset of the groups, wherein the scores represents preferences of the user for viewing the content items of the subset.
communicating an identifier of said preferred article to said particular user;
[0065] At block 450, identification of the content item is provided for purposes of population of the user playlist.  
detecting a transition from said particular article to a subsequent article; updating the usage measure according to said transition;
[0053] After the user watches, skips, likes, or dislikes a content item, the playlist generation component 150 automatically selects, for the user, a next content item that caters to the user's current preference.  The user model 234 learned offline by the user modeling component 140 captures the user's long-term interests.  However, the current interests of the user may slightly deviate from the user's long term interest, and even gradually vary all of the time.  As a result, the user model adjustment module 230 may dynamically adapt the user model 234 to capture the user's current interest. 
[0054] For example, a content item, v, may be selected from cluster Ck and presented to the user as part of the user playlist.  Based on the user's behavior and feedback with respect to this selected content item (e.g., watch a major portion of the content item, like content item, dislike content item, add to favorite, skip, etc.), the user model M may be dynamically adjusted to capture the user's current preference.  Some or all of the following guidelines may be applied to adjust the user model M: 
(1) If the user watched a major portion of the content item, increase the user preference score, Sk, for the cluster of the content item by a predetermined amount (configurable by an administrator of the content sharing platform); 
(2) If the user "likes" the content item or adds the content item to a favorite list, increase Sk; (3) If the user "dislikes" the content item, decrease Sk; (4) If the user skips the content item, decrease Sk.
adjusting the usage measure provided that: a value of the usage measure for said particular article exceeds a predefined lower bound; and a cyclic time exceeds a predefined duration.
[0039] In one implementation, the related content item graph is constructed so that for any pair of content items in the content data 231, (Vi, Vj), if the content items have an incidence of co-occurrence (e.g., are watched by the same user in a short time window or are included in the results of the same search query and are also selected from the results of that same search query), a weight Wij (e.g., between the two content items in the related content item graph) is increased by a certain amount.  This increase amount may be configured by an administrator of the content sharing platform.  If the final weight Wij reaches a threshold (e.g., after assessment of all user behavior logs), an edge Eij may be added between the two content items in the related content item graph; otherwise (e.g., if the weight between the two content items does not exceed the threshold), the two content items are not connected and the weight Wij is set to zero.
Please note: Exceeding the predefined time interval results in a change in weight reflecting in content item relatedness.
Regarding claims 12 and 27: Rejections are based upon the disclosures applied to claim 1. Recited disclosure include system computing elements.
Regarding claims 5 and 16: Rejections are based upon the disclosures applied to claims 1, 12 and further disclosed by Ning: [0043] In one implementation, the cluster transition matrix, P, may be an n.times.n matrix, where n is the number of content item clusters.  Pij may represent the probability that the users of the content sharing platform, after watching a content item in cluster Ci, choose the next content item from cluster Cj to watch. Please note: Transition from Ci to Cj represents a transition count used in probability calculations.
Regarding claims 10 and 22: Rejections are based upon the disclosures applied to claims 1 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6, 7, 9, 11, 17, 18, 20, 21, 23-26 and 28 are rejected under 35 USC 103 as being unpatentable over Ning, US 2015/0039620, in view of Robinson, US 2006/0020662.
Regarding claims 6 and 17: Rejections are based in part upon the disclosures applied to claim 1 and 12 and further taught and/or suggested by Ning-Robinson. Although Ning teaches social network actions or activities and providing connections between users, Ning does not expressly mention user group centroid determination. Robinson on the other hand would have taught Ning adding users to a user cluster based upon cluster centroid determination.
In Robinson, see at least:
[0958] Typically at least part of the profile data performs a dual purpose.  First it is used for similarity calculations.  Second, it is used for display purposes, so that a user can view taste information pertaining to his neighbors.  For instance, in a typical music application, this will include song title and artist information for songs in the neighbors' collections. 
[0961] networked means for providing representations of nearest neighbor candidate taste profiles and associated user identifiers in an order such that said nearest neighbor candidate taste profiles tend to be at least as similar to a taste profile of the target user according to a predetermined similarity metric as are subsequently retrieved ones of said nearest neighbor candidate taste profiles, 
[1047] NEAREST-NEIGHBOR: A target user profile's nearest neighbors are the other user profiles whose taste profiles are closest to the target user profiles according to the predetermined similarity metric. Please note: Nearest-neighbor represents proximity.
[1155] Now, as time goes on, we do not regenerate those clusters from scratch.  Rather, as new users are added to the system, they are added to the most appropriate cluster.  This may be done in any number of ways.  A centroid for the cluster may be calculated, and the new user added to the cluster whose centroid it is most similar to.  Or the average similarity between the user and each cluster member may be calculated for each candidate cluster, and the most appropriate cluster chosen on that basis.  Or, the change in entropy that would arise in the system as a whole due to each possible choice of cluster can be calculated, and the choice taken that minimizes the change in entropy.  Any of these techniques, and all other techniques that cause the user to be placed in one of the existing clusters, are functionally equivalent from the point of view of this patent as long as they have put the user in a cluster that is highly likely to result in a good degree of similarity between the new user and other members of the cluster. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of assigning a user to a user cluster based upon centroid determination as taught by Robinson would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Robinson to the teachings of Ning would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Regarding claims 7 and 18: Rejections are based upon the teachings and rationale applied to claims 6 and 17 and further taught and/or suggested by Ning-Robinson. Ning-Robinson teaches transitions counts as a usage measure.
Ning-Robinson further teach, see at least:
[Ning: 0038] … Behavior logs may include, but are not limited to, data, for each user of the content sharing platform, on which content items 231 a user watches, a number of watches of each content item, a frequency of watches of a content item, a date/time stamp of a watch of a content item, a source (e.g., search, embedded link, etc.) of a watch of a content item, and so on.  The behavior logs may provide data for a predetermined time period, such as for the past one month or the past six months, for example. Please note: Watch frequency (listening frequency) of a particular content that leads to watching (listening) to the next recommended content impacts transition counts. 
Regarding claims 9 and 21: Rejections are based upon the teachings and rationale applied to claims 6 and 18 and further taught and/or suggested by Ning-Robinson. Ning-Robinson teaches transitions counts as a usage measure.
Ning-Robinson further teach, see at least:
[Robinson: 1107] … One such other is a number representing the lowest weight to be associated with any user's information; the least similar of the nearest neighbors is assigned this weight and interpolation, with a max of 1 for the single nearest neighbor, is used to assign weights to the other neighbors according their rank or another measure.
Regarding claims 11 and 20: Rejections are based upon the combination of Ning-Robinson and further taught and/or suggested by Ning-Robinson.
In Ning-Robinson, see at least:
[Robinson: 0997] … Other techniques include computing a Euclidean distance, Mahalanobis distance, cosine similarity, or Pearson's r correlation using that data [13, 15].  Another approach is given in [16], beginning column 20, line 59.  Any other computation that results in a metric that tends to be indicative of similarities of taste between the two users can be used. Please note: Cosine similarity is technique of determining cosine for two vectors representing users.
[1305] … And a vector or other structure may be provided that enables the attributes associated with recommended songs to be determined. 
[1315] … For spoken-word content, speech-to-text software can determine many of the words spoken, and those can be mapped to content vectors as is often done for document analysis; that can comprise the item taste profiles.
Regarding claims 23 and 25: Rejections are based upon the combination of Ning-Robinson and further taught and/or suggested by Ning-Robinson.
In Ning-Robinson, see at least:
[Robinson: 1016] Then, the cluster with the most computed affinity to the given taste profile is first in the retrieval order, the cluster with the next most computed affinity is the returned next, etc. 
Regarding claims 24 and 26: Rejections are based upon the teachings and rationale applied to claim 6, 17 and further taught and/or suggested by Ning-Robinson.
In Ning-Robinson, see at least:
[Robinson-1001] Some embodiments combine different similarity metrics.  For instance r can be used to compute a degree of similarity in ratings of items that are in common between two users, and Jaccard's Index to compute the degree of similarity implied by the numbers of items that are and are not in common between the users.  An average or geometric mean (weighted or not) may be used to combine the metrics into one that incorporates both kinds of information; other techniques such as p-value combining with respect to a null hopothesis (hypothesis) ([16]) can be sued (used) as well, by converting the metrics into p-values.
[1154] Finally a point may arrive at which it is deemed, due to the relative of expense of bandwidth and diskspace, that the user population should be divided into two clusters.  At that time, a clustering algorithm is run and the user population is divided into two clusters.  Each of the two clusters is given a name: for instance, "U0" and U1". 
Regarding claim 28: Rejection is based upon the combination of Ning-Robinson and further taught and/or suggested by Ning-Robinson.
In Ning-Robinson, see at least:
[Robinson: 1002] …Consider a "shared song" to be a song that is in the collection of both users.  This method calculates an approximate probability that the next shared song to come into existence will be the next song played.  That is, if user A takes a recommendation from B's collection, it will be a song that A doesn't have yet.  When he has it, it will be another shared song.  What is the probability that it will be the next song played, once it is in A's collection? This is a particularly appropriate similarity measure, because it measures similarity of tastes in a way that directly relates to a key purpose of finding nearest neighbors: making recommendations that the user will want to play frequently.  Details of the algorithm appear in the source code.  That algorithm is the currently preferred similarity metric. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guo et al., PTO-892 Item U, discloses: Although demonstrated to be efficient and scalable to large-scale data sets, clustering-based recommender systems suffer from relatively low accuracy and coverage. To address these issues, we develop a multiview clustering method through which users are iteratively clustered from the views of both rating patterns and social trust relationships. To accommodate users who appear in two different clusters simultaneously, we employ a support vector regression model to determine a prediction for a given item, based on user-, item- and prediction-related features. To accommodate (cold) users who cannot be clustered due to insufficient data, we propose a probabilistic method to derive a prediction from the views of both ratings and trust relationships. Experimental results on three real-world data sets demonstrate that our approach can effectively improve both the accuracy and coverage of recommendations as well as in the cold start situation, moving clustering-based recommender systems closer towards practical use.
US 2006/0112098 (Renshaw et al.) May 25, 2006, discloses: In the case of music similarity, the relationships between a set of musical entities, such as, for example, particular artists, albums, tracks, etc., are represented by a sparse graph.  Such sparse graphs are referred to herein as "music similarity graphs." Such music similarity graphs identify similarities or linkages such as, for example, whether artist A is similar to artist B, whether song C is close to song D, whether the genre of album E is related to that of artist F, etc. Such similarity graphs are useful for a number of purposes, including, for example, providing a visual representation of artist, album, or song similarity; and identifying music that "sounds like" other music. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/
Primary Examiner, Art Unit 3684                                                                                                                                                                                                   June 4, 2021